Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 5/28/2020.
Claims 1-6 have been cancelled.  Claims 7-26 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No.10,325,290. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the instant application in that the instant application does not disclose a repository for electronic revenue comprising a target fund and applying the electronic revenue for one or more advertising buying options to the target fund. It is old and well known to Target funds in order to target asset allocation over the term of the fund to meet the investment return objective, and nothing in this old well known practice excludes buying advertising option as part of the asset allocation.
Allowable Subject Matter
Claims 7-26 are allowed.
	The present invention relates generally to media financing and more specifically it relates to such a process that allows advertisers to finance media productions through advertising media buys while eliminating the risk of normal event financing speculative investment.
	The prior art of record teaches:
	Costin (2002/0049816) teaches a fundraising system and method that allows users to raise money from friends and other entities over a distributed network, such as the Internet, is presented. The present invention provides online marketing applications for e-businesses by using the power of viral marketing to enable clients to attract new customers at a lower cost, and build brand loyalty. For example, the fundraising system of the present invention enables e-businesses to partner with causes, such as charitable, non-profit and community organizations, to host fundraising events online with interactive participation by all involved.
	Online fund-raising malls: fund raising goes high-tech; Raddatz, Dick; Fund Raising Management; Jun 2000; 31, 4; pg 12 June 2000 teaches a fund raising mall teaches those who wish to earn money for their group can log on to an Online fund-raising mall site, select their group, and then link to different e-commerce sites to make purchases. The e-commerce sites pay affiliate fees-a sales commission on the total purchase for each user-to the site through which their site was accessed.
	Kaplan, K. (2000, Aug 28) Monday business; republicans work for change with E- commerce site; web: RepublicanShopping.com takes political fund-raising into new 
    
	ZDNet donates $1 million dollars in advertising availabilities to benefit tomorrows children’s fund. (1999, Dec 22). PR Newswire teaches the company will donate over 15 million ZDNet advertising impressions over the next year to the Tomorrows Children’s fund. The campaign will encourage ZDNet visitors to make contribution to the non-profit organization using the toll free phone number provided on all of the advertisements.    
	The refences alone or in combination failed to teach the following limitations of claims 7, 16 and 26 “generating, by the one or more processors, on a database accessible to the one or more processors, a repository for advertising revenue based on the selection; based on obtaining the selection, populating, by the one or more processors, the advertising material on the at least one website, wherein the populating comprises placing the advertising material within web property content of the at least one website; monitoring, by the one or more processors, a number of impressions of the advertising material provided to users accessing the web property content displayed on the at least one website; determining, by the one or more processors, whether an impression of the advertising material is valid, wherein the impression is valid based on a predetermined impression tracking system; determining, by the one or more processors, that the number of valid impressions is greater than or equal to the predetermined number of impressions; upon determining a number of valid impressions 

	WO 2016/11843 A1 teaches the advertisers may allocate funds to the advertisement campaign from which a price per second or budget may be deducted from for an advertisement that may be served to a device. 
Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688